Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 -9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. [US PGPUB 20180182746] in view of Brick et al. [US PGPUB 20210082886] or Knisley et al. [US PGPUB 20210376187] (hereinafter Bibl, Brick and Knisley).

Regarding claim1, Bibl teaches a method of manufacturing a display device, the method comprising:
forming a first electrode (142, Para 51) on a substrate (102, Para 52, Fig. 5C);

providing light emitting elements in the insulating layer (Para 59, where the light emitting element are punched into the insulating layer), each of the light emitting elements having a first axis (vertical axis) and a second axis (horizontal axis) crossing the first axis and being configured to emit light (LEDs emit light);
aligning the light emitting elements such that one end of each of the light emitting elements faces the substrate (Fig. 5C) and the first axis of each of the light emitting elements is arranged in a direction from the substrate toward the insulating layer (Fig. 5C);
patterning the insulating layer to form an insulating pattern exposing another end of each of the light emitting elements (Para 69; wherein a plasma etch process is used); and
forming a second electrode (318, Para 78) electrically connected to the exposed other end of each of the light emitting elements (Fig. 9).
Bidl does not specifically disclose each of the light emitting elements having a long axis and a short axis crossing the long axis; and 
the long axis of each of the light emitting elements is arranged in a direction from the substrate toward the insulating layer.
It is noted that Bidl teaches that the sidewalls of the light emitting elements can be tapered or straight (Para 58).
Referring to the invention of Brick, Brick discloses various structures of light emitting elements (LEDs 13, 16, 20, 51), wherein the light emitting elements are micro-light emitting elements, where the light emitting element’s length is greater than the height or vice versa (Para 58, 439).
Where Knisley also teaches formig a microLED 250, where the height of the microLED is longer than its width (Para 27).
In view of such teaching by Brick, it would have been obvious to a person having ordinary skills in the art to have the device of Bibl comprises the teachings of Brick or Knisley based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143). 
Alternatively, as Bibl is silent as to the relative dimension of the height/width/length of the micro LEDs, it would have been obvious to select the art recognized height to width ratios of Brick as a mere selection of an art recognized micro LED aspect ratio suitable for the intended use of Bibl’s invention (MPEP §2144.07). 

Regarding claim 3, Bibl teaches a method wherein the forming of the insulating layer comprises applying a photoresist (126, Para 46) composition on the substrate and on the first electrode (Fig. 5B).  

Regarding claim 8, Bibl teaches a method wherein the patterning of the insulating layer to form the insulating pattern comprises forming the insulating pattern in each pixel region of the substrate (where the device has plurality of pixels, see Fig. 3).  

Regarding claim 9, Bibl teaches a method further comprising drying the insulating layer under reduced pressure to fix the aligned light emitting elements after the aligning of the light emitting elements (Para 75, wherein the curing dries the insulating layer and wherein the pressure at which the drying was done is considered a reduced pressure i.e. not a pressure that could damage the device).  

Regarding claim 12, Bibl teaches a method further comprising curing the insulating pattern before the forming the second electrode (Para 75).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bibl in view of Brick and Knisley and further in view of Tang [US PGPUB 20180219162].

Regarding claim 2, Bibl teaches a method wherein forming the first electrode comprises: 
forming a reflective layer (142, Para 51) on the substrate (Fig. 5C).
The combined invention does not specifically teach forming a transparent conductive layer on the reflective layer.
Referring to the invention of Tang, Tang teaches forming an electrode 204 as reflective electrode or a multilayered electrode (Para 61);
where multilayered electrode comprises a transparent conductive layer on the reflective layer (Para 61).
In view of such teaching by Tang, it would have been obvious to a person having ordinary skills in the art to have the modified device of Bibl comprises the teachings of Tang based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results or using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Allowable Subject Matter
Claims 4-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819